Name: 2012/282/EU: Commission Implementing Decision of 22Ã May 2012 amending Decision 2008/425/EC as regards standard requirements for the submission by Member States of national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses for Union financing (notified under document C(2012) 3193) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: documentation;  agricultural policy;  EU finance;  health;  agricultural activity;  cooperation policy
 Date Published: 2012-06-05

 5.6.2012 EN Official Journal of the European Union L 145/1 COMMISSION IMPLEMENTING DECISION of 22 May 2012 amending Decision 2008/425/EC as regards standard requirements for the submission by Member States of national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses for Union financing (notified under document C(2012) 3193) (Text with EEA relevance) (2012/282/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 27(10) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Union financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Decision 2009/470/EC provides that each year, by 30 April at the latest, Member States are to submit to the Commission the annual or multiannual programmes starting in the following year for which they wish to receive a financial contribution from the Union. Pursuant to that Decision, a Union financial measure is to be introduced to reimburse the expenditure incurred by the Member States for the financing of national programmes for the eradication, control and monitoring of the animal diseases and zoonoses listed in the Annex to that Decision. (3) Commission Decision 2008/425/EC of 25 April 2008 laying down standard requirements for the submission by Member States of national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses for Community financing (2) provides that Member States seeking a financial contribution from the Union for national programmes for the eradication, monitoring and control of certain animal diseases are to submit applications containing certain information set out in Annexes I to V to that Decision. (4) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (3) provides for annual monitoring programmes by Member States for transmissible spongiform encephalopathies in bovine, ovine and caprine animals. That Regulation has been amended several times since the adoption of Decision 2008/425/EC as regards rules relating to monitoring and eradication activities co-financed under the programmes. (5) Commission Decision 2010/367/EU of 25 June 2010 on the implementation by Member States of surveillance programmes for avian influenza in poultry and wild birds (4) was adopted in the light of experience and scientific insight gained since the adoption of Commission Decision 2007/268/EC (5). Decision 2007/268/EC was repealed by Decision 2010/367/EU. Decision 2008/425/EC should be updated to take into account these changes, in particular those related to the objectives of surveillance programmes. (6) In addition, in order to further improve the submission process, assessment and approval of the national programmes, Member States should submit the applications online from 1 January 2013 onwards for programmes falling under the requirements of Annexes I to IV to Decision 2008/425/EC. The structure of those Annexes should therefore be adapted for the electronic submission and processing of data. (7) Therefore, the standard requirements for the submission by Member States of applications for Union financing for the national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses set out in Annexes I to IV to Decision 2008/425/EC should be amended and made consistent with the amendments to relevant Union legislation and compatible with the online submission system. For the sake of clarity, Annexes I to IV to Decision 2008/425/EC should be replaced by the text set out in the Annex to this Decision. (8) Decision 2008/425/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/425/EC shall be amended as follows: (1) the following Article 1a is inserted: Article 1a From 1 January 2013, the applications provided for in Article 1 paragraphs (a) to (d) shall be submitted online by Member States using the corresponding standard electronic templates provided by the Commission.; (2) Annexes I to IV are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 May 2012. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 159, 18.6.2008, p. 1. (3) OJ L 147, 31.5.2001, p. 1. (4) OJ L 166, 1.7.2010, p. 22. (5) OJ L 115, 3.5.2007, p. 3. ANNEX ANNEX I Standard requirements for the submission of national programmes for the eradication, control and monitoring of the animal diseases or zoonoses referred to in Article 1(a) (1) 1. Identification of the programme Member State: Disease(s) (2): Request of Union co-financing for (3): Reference of this document: Contact (name, phone, fax, e-mail): Date of submission to the Commission: 2. Historical data on the epidemiological evolution of the disease(s) (4): 3. Description of the submitted programme (5): 4. Measures of the submitted programme 4.1. Summary of measures under the programme Duration of the programme: First year: Last year: Ã¯   Control Ã¯   Eradication Ã¯   Testing Ã¯   Testing Ã¯   Slaughter of animals tested positive Ã¯   Slaughter of animals tested positive Ã¯   Killing of animals tested positive Ã¯   Killing of animals tested positive Ã¯   Vaccination Ã¯   Extended slaughter or killing Ã¯   Treatment Ã¯   Disposal of products Ã¯   Disposal of products Ã¯   Eradication, control or monitoring Ã¯   Other measures (specify): 4.2. Organisation, supervision and role of all stakeholders (6) involved in the programme: 4.3. Description and demarcation of the geographical and administrative areas in which the programme is to be implemented (7): 4.4. Description of the measures of the programme (8): 4.4.1. Notification of the disease 4.4.2. Target animals and animal population 4.4.3. Identification of animals and registration of holdings 4.4.4. Qualifications of animals and herds (9) 4.4.5. Rules on the movement of animals 4.4.6. Tests used and sampling schemes 4.4.7. Vaccines used and vaccination schemes 4.4.8. Information and assessment on bio-security measures management and infrastructure in place in the holdings involved 4.4.9. Measures in case of a positive result (10) 4.4.10. Compensation scheme for owners of slaughtered and killed animals 4.4.11. Control on the implementation of the programme and reporting (11) 5. Benefits of the programme (12): 6. Data on the epidemiological evolution during the last five years (13) 6.1. Evolution of the disease (14) Data on herds (15) (one table per year) Year: Region (16) Animal species Total number of herds (17) Total number of herds under the programme Number of herds checked (18) Number of positive herds (19) Number of new positive herds (20) Number of herds depopulated % positive herds depopulated Indicators % herd coverage % positive herds Period herd prevalence % new positive herds Herd incidence 1 2 3 4 5 6 7 8 9 = (/) Ã  100 10 = (5/4) Ã  100 11 = (6/5) Ã  100 12 = (7/5) Ã  100 Total Data on animals (one table per year) Year: Region (21) Animal species Total number of animals (22) Number of animals (24) to be tested under the programme Number of animals (23) tested Number of animals tested individually (24) Number of positive animals Slaughtering Indicators Number of animals with positive result slaughtered or culled Total number of animals slaughtered (25) % coverage at animal level % positive animals Animal prevalence 1 2 3 4 5 6 7 8 9 10 = (5/4) Ã  100 11 = (7/5) Ã  100 Total 6.2. Stratified data on surveillance and laboratory tests 6.2.1. Stratified data on surveillance and laboratory tests Year: Region (26) Animal species/category Test type (27) Test description Number of samples tested Number of positive samples Total 6.3. Data on infection (one table per year) Year: Region (28) Animal species Number of herds infected (29) Number of animals infected Total 6.4. Data on the status of herds at the end of each year (30) Year: Region (31) Animal species Status of herds and animals under the programme (32) Total number of herds and animals under the programme Unknown (33) Not free or not officially free from disease Free or officially free from disease status suspended (36) Free from disease (37) Officially free from disease (38) Last check positive (34) Last check negative (35) Herds Animals (39) Herds Animals (39) Herds Animals (39) Herds Animals (39) Herds Animals (39) Herds Animals (39) Herds Animals (39) Total 6.5. Data on vaccination or treatment programmes (40) Year: Region (41) Animal species Total number of herds (42) Total number of animals Information on vaccination or treatment programme Number of herds in vaccination or treatment programme Number of herds vaccinated or treated Number of animals vaccinated or treated Number of doses of vaccine or treatment administered Number of adults vaccinated Number of young animals vaccinated Total 6.6. Data on wildlife (43) 6.6.1. Estimation of wildlife population Year: Regions (44) Animal species Method of estimation Estimated population Total 6.6.2. Disease surveillance and other tests in wildlife (one table per year) Year: Region (45) Animal Species Test type (46) Test description Number of samples tested Number of positive samples Total 6.6.3. Data on vaccination or treatment of wildlife Year: Region (47) Square km Vaccination or treatment programme Number of doses of vaccine or treatment to be administered Number of campaigns Total number of doses of vaccine or treatment administered Total 7. Targets 7.1. Targets related to testing (one table for each year of implementation (48) ) 7.1.1. Targets on diagnostic tests Region (49) Test type (50) Target population (51) Type of sample (52) Objective (53) Number of planned tests Total 7.1.2. Targets on testing herds and animals (54) 7.1.2.1. Targets on the testing of herds (55) Region (56) Animal species Total number of herds (57) Total number of herds under the programme Number of herds expected to be checked (58) Number of expected positive herds (59) Number of expected new positive herds (60) Number of herds expected to be depopulated % positive herds expected to be depopulated Target indicators Expected % herd coverage % positive herds Expected period herd prevalence % new positive herds Expected herd incidence 1 2 3 4 5 6 7 8 9 = (8/6) Ã  100 10 = (5/4) Ã  100 11 = (6/5) Ã  100 12 = (7/5) Ã  100 Total 7.1.2.2. Targets on the testing of animals Region (61) Animal species Total number of animals (62) Number of animals (63) under the programme Number of animals (63) expected to be tested Number of animals to be tested individually (64) Number of expected positive animals Slaughtering Target indicators Number of animals tested positive expected to be slaughtered or culled Total number of animals expected to be slaughtered (65) Expected % coverage at animal level % positive animals (expected animal prevalence) 1 2 3 4 5 6 7 8 9 10 = (5/4) Ã  100 11 = (7/5) Ã  100 Total 7.2. Targets on qualification of herds and animals (one table for each year of implementation) Region (66) Animal species Total number of herds and animals under the programme Targets on the status of herds and animals under the programme (67) Expected unknown (68) Expected not free or not officially free from disease Expected free or officially free from disease status suspended (71) Expected free from disease (72) Expected officially free from disease (73) Last check positive (69) Last check negative (70) Herds Animals (74) Herds Animals (74) Herds Animals (74) Herds Animals (74) Herds Animals (74) Herds Animals (74) Herds Animals (74) Total 7.3. Targets on vaccination or treatment (one table for each year of implementation) 7.3.1. Targets on vaccination or treatment (75) Region (76) Animal species Total number of herds (77) in vaccination or treatment programme Total number of animals in vaccination or treatment programme Targets on vaccination or treatment programme Number of herds (77) in vaccination or treatment programme Number of herds (77) expected to be vaccinated or treated Number of animals expected to be vaccinated or treated Number of doses of vaccine or treatment expected to be administered Number of adults (78) expected to be vaccinated Number of young (78) animals expected to be vaccinated Total 7.3.2. Targets on vaccination or treatment (79) of wildlife Region (80) Animal species Square km Targets on the vaccination or treatment programme Number of doses of vaccine or treatments expected to be administered in the campaign Expected number of campaigns Total number of doses of vaccine or treatment expected to be administered Total 8. Detailed analysis of the cost of the programme (one table per year of implementation (81) ) Costs related to Specification/Unit Unit (82) Number of units Unitary cost in EUR Total amount in EUR Union funding requested (yes/no) 1. Testing 1.1. Cost of sampling Domestic animals Wild animals 1.2. Cost of the analysis  Brucellosis and tuberculosis programmes Rose Bengal test SAT Complement fixation test ELISA test Tuberculin test Gamma-interferon test Bacteriological test Other (please specify)  African swine fever (ASF), Classical swine fever (CSF), Swine vesicular disease (SVD) & Bluetongue programmes ELISA test PCR test Virological test Serum neutralisation test (only for SVD) Laboratory test for entomological surveillance (only for Bluetongue) Other (please specify)  Rabies programmes Serological test Detection of Tetracycline in bone test Fluorescent antibody test Other (please specify) 1.3. Other costs Purchase of traps (for Bluetongue) Other (please specify) 2. Vaccination or treatment 2.1. Purchase of vaccine/treatment  Brucellosis programmes Domestic animal vaccinated  Bluetongue programmes Domestic animal vaccinated  Rabies programmes Oral vaccine dose + bait Parenteral vaccine dose  Classical swine fever programmes Oral vaccine dose + bait 2.2. Administering/Distribution costs Administering in domestic animals  Distribution for wild animals (please specify the type of distribution) 2.3. Control costs 2.4. Others (please specify) 3. Slaughter and destruction 3.1. Compensation of animals 3.2. Transport costs 3.3. Destruction costs 3.4. Loss in case of slaughtering 3.5. Costs from treatment of products (milk, or others  please specify) 4. Cleaning and disinfection 5. Salaries (staff contracted for the programme only) 6. Consumables and specific equipment 7. Other costs Total ANNEX II Standard requirements for the submission of national programmes for the control of salmonellosis (zoonotic salmonella) as referred to in Article 1(b) (83) PART A General requirements for the national salmonella control programmes Member State (a) Aim of the programme. (b) Animal population and phases of production which sampling must cover (84): Demonstrate the evidence that the programme complies with the minimum sampling requirements laid down in part B of Annex II to Regulation (EC) No 2160/2003 of the European Parliament and of the Council (85) indicating the relevant animal population and phases of production which sampling must cover. Breeding flocks of Gallus gallus:  rearing flocks  day-old chicks  four-week-old birds  two weeks before moving to laying phase or laying unit  adult breeding flocks  every second week during the laying period Laying hens:  rearing flocks  day-old chicks  pullets two weeks before moving to laying phase or laying unit  laying flocks  every 15 weeks during the laying phase Broilers  birds leaving for slaughter Turkeys  birds leaving for slaughter Herds of pigs:  breeding pigs  animals leaving for slaughter or carcases at the slaughterhouse  slaughter pigs  animals leaving for slaughter or carcases at the slaughterhouse (c) Specific requirements: Demonstrate the evidence that the programme complies with the specific requirements laid down in Parts C, D and E of Annex II to Regulation (EC) No 2160/2003. (d) Specification of the following points: 1. General 1.1. A short summary referring to the occurrence of the salmonellosis [zoonotic salmonella] in the Member State with specific reference to the results obtained in the framework of monitoring in accordance with Article 4 of Directive 2003/99/EC of the European Parliament and of the Council (86), particularly highlighting the prevalence values of the salmonella serotypes targeted in the salmonella control programmes. 1.2. The structure and organisation of the relevant competent authorities. Please refer to the information flow between bodies involved in the implementation of the programme. 1.3. Approved laboratories where samples collected within the programme are analysed. 1.4. Methods used in the examination of the samples in the framework of the programme. 1.5. Official controls (including sampling schemes) at feed, flock and/or herd level. 2. Concerning food and feed businesses covered by the programme 2.1. The structure of the production of the given species and products thereof. 2.2. The structure of the production of feed. 2.3. Relevant guidelines for good animal husbandry practices or other guidelines (mandatory or voluntary) on biosecurity measures defining at least:  hygiene management at farms,  measures to prevent incoming infections carried by animals, feed, drinking water, people working at farms, and  hygiene in transporting animals to and from farms. 2.4. Routine veterinary supervision of farms. 2.5. Registration of farms. 2.6. Record-keeping at farms. 2.7. Documents to accompany animals when dispatched. 2.8. Other relevant measures to ensure the traceability of animals. PART B 1. Identification of the programme Member State: Disease: infection of animals with zoonotic Salmonella spp. Animal population covered by the programme: Year/s of implementation: Reference of this document: Contact (name, phone, fax, e-mail): Date of submission to the Commission: 2. Historical data on the epidemiological evolution of zoonotic salmonellosis specified in Section 1 (87): 3. Description of the submitted programme (88): 4. Measures of the submitted programme Measures taken by the competent authorities with regard to animals or products in which the presence of Salmonella spp. have been detected, in particular to protect public health, and any preventive measures taken, such as vaccination. 4.1. Summary of measures under the programme Duration of the programme: First year: Last year: Ã¯   Control Ã¯   Control/eradication Ã¯   Testing Ã¯   Testing Ã¯   Slaughter of animals tested positive Ã¯   Slaughter of animals tested positive Ã¯   Killing of animals tested positive Ã¯   Killing of animals tested positive Ã¯   Vaccination Ã¯   Extended slaughter or killing Ã¯   Treatment of animal products Ã¯   Disposal of products Ã¯   Disposal of products Ã¯   Monitoring or surveillance Ã¯   Other measures (specify): 4.2. Designation of the central authority in charge of supervising and coordinating the departments responsible for implementing the programme (89): 4.3. Description and delimitation of the geographical and administrative areas in which the programme is to be implemented (90): 4.4. Measures implemented under the programme (91) 4.4.1. Measures and applicable legislation as regards the registration of holdings: 4.4.2. Measures and applicable legislation as regards the identification of animals (92): 4.4.3. Measures and applicable legislation as regards the notification of the disease: 4.4.4. Measures and applicable legislation as regards the measures in case of a positive result (93): 4.4.5. Measures and applicable legislation as regards the different qualifications of animals and herds: 4.4.6. Control procedures, and in particular rules on the movement of animals liable to be affected or contaminated by a given disease, and the regular inspection of the holdings or areas concerned (94): 4.4.7. Measures and applicable legislation as regards the control (testing, vaccination, ¦) of the disease: National legislation relevant to the implementation of the programmes, including any national provisions concerning the activities set out in the programme. 4.4.8. Measures and applicable legislation as regards the compensation for owners of slaughtered and killed animals: Any financial assistance provided to food and feed businesses in the context of the programme. 4.4.9. Information and assessment on bio-security measures management and infrastructure in place in the flocks/holdings involved: 5. General description of the costs and benefits (95): 6. Data on the epidemiological evolution during the last five years (96) 6.1. Evolution of zoonotic salmonellosis 6.1.2. Data on evolution of zoonotic salmonellosis Year: Region (98) Type of flock (99) Total number of flocks (100) Total number of animals Total number of flocks under the programme Total number of animals under the programme Number of flocks checked (101) Serotype (97) Number of positive (102) flocks (97) Number of flocks depopulated (97) Total number of animals slaughtered or destroyed (97) Quantity of eggs destroyed (number or kg) (97) Quantity of eggs channelled to egg products (number or kg) (97) Total 6.2. Stratified data on surveillance and laboratory tests 6.2.1. Stratified data on surveillance and laboratory tests (one table per year) Year: Region (103) Test type Test description Number of samples tested Number of positive samples Total 6.3. Data on infection (one table per year) Year: Region (104) Number of herds infected (105) Number of animals infected Total 6.4. Data on vaccination programmes (106) Year: Description of the used vaccination Region (107) Total number of herds (108) Total number of animals Information on vaccination programme Number of herds (108) in vaccination programme Number of herds (108) vaccinated Number of animals vaccinated Number of doses of vaccine administered Total 7. Targets 7.1. Targets related to testing (one table for each year of implementation) 7.1.1. Targets on diagnostic tests Region (109) Type of the test (110) Target population (111) Type of sample (112) Objective (113) Number of planned tests Total 7.1.2. Targets on testing of flocks (114) Year: Region (116) Type of flock (117) Total number of flocks (118) Total number of animals Total number of flocks under the programme Total number of animals under the programme Expected number of flocks to be checked (119) Serotype (115) Number of flocks (120) expected to be positive (115) Number of flocks expected to be depopulated (115) Total number of animals expected to be slaughtered or destroyed (115) Expected quantity of eggs to be destroyed (number or kg) (115) Expected quantity of eggs channelled to egg products (number or kg) (115) Total 7.2. Targets on vaccination (one table for each year of implementation) 7.2.1. Targets on vaccination (121) Region (122) Total number of herds (123) in vaccination programme Total number of animals in vaccination programme Targets on vaccination programme Number of herds (123) in vaccination programme Number of herds (123) expected to be vaccinated Number of animals expected to be vaccinated Number of doses of vaccine expected to be administered Total 8. Detailed analysis of the cost of the programme (one table per year of implementation) Costs related to Specification Number of units Unitary cost in EUR Total amount in EUR Union funding requested (yes/no) 1. Testing 1.1. Cost of the sampling Domestic animals 1.2. Cost of the analysis Bacteriological tests (cultivation) in the framework of official sampling Serotyping of relevant isolates Bacteriological test to verify the efficiency of disinfection of premises after depopulation of a salmonella-positive flock Test for the detection of antimicrobials or bacterial growth inhibitory effect in tissues from animals from flocks/herds tested for salmonella Other (please specify) 2. Vaccination (If co-financing for the purchase of vaccines is requested, Sections 6.4 and 7.2 must also be completed if vaccination policy is part of your programme) 2.1. Purchase of vaccine doses Number of vaccine doses 3. Slaughter and destruction 3.1. Compensation of animals Compensation of animals 3.2. Transport costs 3.3. Destruction costs 3.4. Loss in case of slaughtering 3.5. Costs from treatment of animal products (eggs, hatching eggs, etc.) Costs from treatment of animal products (eggs, hatching eggs, etc.) 4. Cleaning and disinfection 5. Salaries (staff contracted for the programme only) Salaries Other (please specify) 6. Consumables and specific equipment 7. Other costs Total ANNEX III Standard requirements for the submission of national programmes for the eradication and monitoring of TSEs (124) as referred to in Article 1(c) 1. Identification of the programme Member State: Disease(s) (125): Year of implementation: Reference of this document: Contact (name, phone, fax, e-mail): Date of submission to the Commission: 2. Description of the programme 3. Description of the epidemiological situation of the disease 4. Measures included in the programme 4.1. Designation of the central authority in charge of supervising and coordinating the departments responsible for implementing the programme: 4.2. Description and delimitation of the geographical and administrative areas in which the programme is to be applied: 4.3. System in place for the registration of holdings: 4.4. System in place for the identification of animals: 4.5. Measures in place as regards the notification of the disease: 4.6. Testing 4.6.1. Rapid tests in bovine animals Age (in months) above which animals are tested Estimated number of animals to be tested Estimated number of rapid tests, including rapid tests used for confirmation Animals referred to in Annex III, Chapter A, Part I, points 2.1, 3 and 4 of Regulation (EC) No 999/2001 of the European Parliament and of the Council (126) Animals referred to in Annex III, Chapter A, Part I, point 2.2 of Regulation (EC) No 999/2001 Others (specify) 4.6.2. Rapid tests in ovine animals Population of ewes and ewe lambs put to the ram in the Member State Estimated number of animals to be tested Ovine animals referred to in Annex III, Chapter A, Part II, point 2 of Regulation (EC) No 999/2001 Ovine animals referred to in Annex III, Chapter A, Part II, point 3 of Regulation (EC) No 999/2001 Ovine animals referred to in Annex III, Chapter A, Part II, point 5 of Regulation (EC) No 999/2001 Ovine animals referred to in Annex VII, Chapter A, point 2.3(d) of Regulation (EC) No 999/2001 Ovine animals referred to in Annex VII, Chapter A, point 3.4(d) of Regulation (EC) No 999/2001 Ovine animals referred to in Annex VII, Chapter A, point 4(b) and (e) of Regulation (EC) No 999/2001 Ovine animals referred to in Annex VII, Chapter A, point 5(b)(ii) of Regulation (EC) No 999/2001 Others (specify) 4.6.3. Rapid tests in caprine animals Population of goats which have already kidded and goats mated in the Member State Estimated number of animals to be tested Caprine animals referred to in Annex III, Chapter A, Part II, point 2 of Regulation (EC) No 999/2001 Caprine animals referred to in Annex III, Chapter A, Part II, point 3 of Regulation (EC) No 999/2001 Caprine animals referred to in Annex III, Chapter A, Part II, point 5 of Regulation (EC) No 999/2001 Caprine animals referred to in Annex VII, Chapter A, point 2.3(d) of Regulation (EC) No 999/2001 Caprine animals referred to in Annex VII, Chapter A, point 3.3(c) of Regulation (EC) No 999/2001 Caprine animals referred to in Annex VII, Chapter A, point 4(b) and (e) of Regulation (EC) No 999/2001 Caprine animals referred to in Annex VII, Chapter A, point 5(b)(ii) of Regulation (EC) No 999/2001 Others (specify) 4.6.4. Confirmatory tests other than rapid tests (127) as referred to in Chapter C of Annex X to Regulation (EC) No 999/2001 Estimated number of tests Confirmatory tests in bovine animals Confirmatory tests in ovine and caprine animals 4.6.5. Discriminatory tests Estimated number of tests Primary molecular testing referred to in Annex X, Chapter C, point 3.2(c)(i) of Regulation (EC) No 999/2001 4.6.6. Genotyping of positive and randomly selected animals Estimated number of tests Animals referred to in Annex III, Chapter A, Part II, point 8.1 of Regulation (EC) No 999/2001 Animals referred to in Annex III, Chapter A, Part II, point 8.2 of Regulation (EC) No 999/2001 4.7. Eradication 4.7.1. Measures following confirmation of a BSE case: 4.7.1.1. Description: 4.7.1.2. Summary table Estimated number Animals to be killed under the requirements of Annex VII, Chapter A, point 2.1 of Regulation (EC) No 999/2001 4.7.2. Measures following confirmation of a scrapie case: 4.7.2.1. Description: 4.7.2.2. Summary table Estimated number Animals to be culled and destroyed under the requirements of Annex VII, Chapter A, point 2.3 of Regulation (EC) No 999/2001 Animals to be sent for compulsory slaughter in accordance with Annex VII, Chapter A, point 2.3(d) of Regulation (EC) No 999/2001 Animals to be genotyped under the requirements of Annex VII, Chapter A, point 2.3 of Regulation (EC) No 999/2001 4.7.3. Breeding programme for resistance to TSEs in sheep 4.7.3.1. General description (128): 4.7.3.2. Summary table Estimated number Ewes to be genotyped under the framework of a breeding programme referred to in Article 6a of Regulation (EC) No 999/2001 Rams to be genotyped under the framework of a breeding programme referred to in Article 6a of Regulation (EC) No 999/2001 5. Costs 5.1. Detailed analysis of the costs: 5.2. Summary of the costs Costs related to Specification Number of units Unitary cost in EUR Total amount in EUR Union funding requested (yes/no) 1. Testing in bovine animals (129) 1.1. Rapid tests Rapid tests performed to fulfil the requirements of Article 12(2) and Annex III, Chapter A, Part I of Regulation (EC) No 999/2001 or used as confirmatory tests in accordance with Annex X, Chapter C of that Regulation Other (please specify) 2. Testing in ovine and caprine animals (130) 2.1. Rapid tests Rapid tests performed to fulfil the requirements of Article 12(2) and Annex III, Chapter A, Part II, points 1 to 5 of Regulation (EC) No 999/2001 or used as confirmatory tests in accordance with Annex X, Chapter C of that Regulation Other (please specify) 3. Confirmatory testing (131) 3.1. Confirmatory tests in bovines Confirmatory tests, other than rapid tests, as referred to in Annex X, Chapter C of Regulation (EC) No 999/2001 Other (please specify) 3.2. Confirmatory tests in ovines and caprines Confirmatory tests, other than rapid test, as referred to in Annex X, Chapter C of Regulation (EC) No 999/2001 Other (please specify) 4. Discriminatory testing (132) 4.1. Primary molecular tests Primary molecular discriminatory tests as referred to in Annex X, Chapter C, point 3.2(c)(i) of Regulation (EC) No 999/2001 Other (please specify) 5. Genotyping 5.1. Determination of genotype of animals in the framework of the monitoring and eradication measures laid down in Regulation (EC) No 999/2001 (133) Method 5.2. Determination of genotype of animals in the framework of a breeding programme (134) Method 6. Compulsory culling/slaughter 6.1. Compensation for bovine animals to be culled and destroyed under the requirements of Annex VII, Chapter A, point 2.1 of Regulation (EC) No 999/2001 6.2. Compensation for ovine and caprine animals to be culled and destroyed under the requirements of Annex VII, Chapter A, point 2.3 of Regulation (EC) No 999/2001 6.3. Compensation for ovine and caprine animals to be sent for compulsory slaughter in accordance with Annex VII, Chapter A, point 2.3(d) of Regulation (EC) No 999/2001 Total ANNEX IV Standard requirements for the submission of national surveillance programmes for avian influenza in poultry and wild birds as referred to in Article 1(d) 1. Identification of the programme Member State: Disease: Year of implementation: Reference of this document: Contact (name, phone, fax, e-mail): Date of submission to the Commission: 2. Description and implementation of the surveillance programme in poultry 2.1. Designation of the central authority in charge of supervising and coordinating the departments responsible for implementing the programme 2.2. System in place for the registration of holdings 2.3. Design (risk-based surveillance or based on representative sampling) 2.3.1. Short description of predominant poultry population and types of poultry production 2.3.2. Criteria and risk factors for risk-based surveillance (135) 2.3.3. Target populations (136) Table 2.2.1 Poultry holdings (137) (except ducks, geese and farmed game birds (waterfowl such as mallards)) to be sampled Serological investigation in accordance with Annex I to Decision 2010/367/EU on holdings of laying hens/free range laying hens/chicken breeders/turkey breeders/fattening turkeys/farmed game birds (gallinaceous), ratites and broilers/backyard flocks (only when at risk) [delete as appropriate] PLEASE USE ONE FORM PER POULTRY CATEGORY NUTS (2) code (138) Total number of holdings (139) Total number of holdings to be sampled Number of samples per holding Total number of tests Methods of laboratory analysis Total Table 2.2.2 Duck, geese and farmed game birds (waterfowl such as mallard) holdings (140) to be sampled Serological investigation in accordance with Annex I to Decision 2010/367/EU on holdings of duck breeders, fattening ducks, geese breeders, fattening geese and farmed game birds (waterfowl such as mallards) [delete as appropriate] NUTS (2) code (141) Total number of duck, geese, and farmed game birds holdings Total number of duck, geese, and farmed game birds holdings to be sampled Number of samples per holding Total number of tests Methods of laboratory analysis Total 2.3. Sampling procedures, sampling periods and frequency of testing 2.4. Laboratory testing: description of the laboratory tests used and follow up investigations 3. Description and implementation of the surveillance programme in wild birds: 3.1. Designation of the central competent authority in charge of supervising and coordinating the departments responsible for implementing the programme and relevant collaborating partners (such as epidemiologists, ornithologists, nature bird observation and hunter organisations). 3.2. Description and delimitation of the geographical and administrative areas in which the programme is to be applied. 3.3. Estimation of the local and/or migratory wildlife population. 3.4. Design, criteria, risk factors and target population (142). Table 3.2.1 Wild birds focused on target species Investigations according to the surveillance programme set out in Part 2 of Annex II to Decision 2010/367/EU NUTS (2) code/region (143) Wild birds to be sampled (144) Total number of birds to be sampled Estimated total number of samples to be taken for active surveillance (145) Estimated total number of samples to be taken for passive surveillance Total 3.5. Sampling procedures and sampling periods 3.6. Laboratory testing: description of the laboratory tests used 4. Description of the epidemiological situation of the disease in poultry during the last five years 5. Description of the epidemiological situation of the disease in wild birds during the last five years 6. Measures in place as regards the notification of the disease 7. Costs 7.1. Detailed analysis of the costs: 7.1.1. Poultry 7.1.2. Wild birds 7.2. Summary of the costs 7.2.1. Poultry surveillance Detailed analysis of the costs of the programme  poultry Laboratory testing Methods of laboratory analysis Number of tests Unitary test cost (per method) Total cost Serological pre-screening (146) Haemagglutination-inhibition-test (HI) for H5/H7 (147) Virus isolation test PCR test Sampling Number of samples Unitary costs Total costs Other measures Number Unitary cost Total cost Others (please specify) Total 7.2.2. Wild bird surveillance Detailed analysis of the costs of the programme  wild birds Laboratory testing Methods of laboratory analysis Number of tests Unitary test cost (per method) Total cost Virus isolation test PCR test Sampling Number of samples Unitary cost Total cost Other measures Number Unitary cost Total cost Others (please specify) Total Total cost poultry and wild birds (1) In the case of the second and subsequent years of a multiannual programme that has already been approved by a Commission Decision, only Section 1, Section 6 (only for the evolution of the disease during the previous year), Section 7 and Section 8 need to be completed. (2) One document per disease is used unless all measures of the programme on the target population are used for the monitoring, control and eradication of different diseases. (3) Indicate the year(s) for which co-financing is requested. (4) A concise description is given including target population (species, number of herds and animals present and under the programme), the main measures (sampling and testing regimes, eradication measures used, qualification of herds and animals, vaccination schemes) and the main results (incidence, prevalence, qualification of herds and animals). The information is given for distinct periods if the measures were substantially modified. The information is documented by relevant summary epidemiological tables (set out in Section 6) complemented by graphs or maps (to be attached). (5) A concise description of the programme is given with the main objective(s) (monitoring, control, eradication, qualification of herds and/or regions, reducing prevalence and incidence), the main measures (sampling and testing regimes, eradication measures to be applied, qualification of herds and animals, vaccination schemes), the target animal population and the area(s) of implementation and the definition of a positive case. (6) Describe the authorities in charge of supervising and coordinating the departments responsible for implementing the programme and the different operators involved. Describe the responsibilities of all involved. (7) Describe the name and denomination, the administrative boundaries, and the surface of the administrative and geographical areas in which the programme is to be applied. Illustrate with maps. (8) A comprehensive description needs to be provided of all measures unless reference can be made to Union legislation. The national legislation in which the measures are laid down is also mentioned. (9) To mention only if applicable. (10) A description is provided of the measures as regards positive animals (description of the slaughter policy, destination of carcases, use or treatment of animal products, the destruction of all products which could transmit the disease or the treatment of such products to avoid any possible contamination, a procedure for the disinfection of infected holdings, the therapeutic or preventive treatment chosen, a procedure for the restocking with healthy animals of holdings which have been depopulated by slaughter and the creation of a surveillance zone around the infected holding,). (11) Describe the process and control that will be carried out in order to ensure the proper monitoring of the implementation of the programme. (12) A description is provided of the benefits for farmers and society in general from the public health, animal health and economical point of view. (13) The data on the evolution of the disease are provided according to the tables below where appropriate. (14) No data to be provided in case of rabies. (15) Herds or flocks or holdings as appropriate. (16) Region as defined in the programme of the Member State. (17) Total number of herds existing in the region including eligible herds and non-eligible herds for the programme. (18) Check means to perform a herd level test under the programme for the respective disease with the purpose of maintaining or upgrading, the health status of the herd. In this column a herd must not be counted twice even if has been checked more than once. (19) Herds with at least one positive animal during the period independent of the number of times the herd has been checked. (20) Herds which status in the previous period was Unknown, Not free-negative, Free, Officially Free or Suspended and have at least one animal tested positive in this period. (21) Region as defined in the programme of the Member State. (22) Total number of animals existing in the region including eligible herds and non-eligible herds for the programme. (23) Includes animals tested individually or under bulk level scheme. (24) Include only animals tested individually, do not include animals tested by bulk level samples (for instance: milk bulk tank tests). (25) Include all positive animal slaughtered and also the negative animals slaughtered under the programme. (26) Region as defined in the programme of the Member State. (27) Indicate whether the test is serological, virological etc. (28) Region as defined in the programme of the Member State. (29) Herds or flocks or holdings as appropriate. (30) Data only to be provided for bovine tuberculosis, bovine brucellosis, ovine and caprine brucellosis (B. melitensis). (31) Region as defined in the programme of the Member State. (32) At the end of the year. (33) Unknown: No previous checking results available. (34) Not free and last check positive: Herd checked with at least one positive result in the latest check. (35) Not free and last check negative: Herd checked with negative results in the latest check but not being Free or Officially Free. (36) Suspended as defined in Union or national legislation for the respective disease at the end of the reporting period. (37) Free herd as defined in Union or national legislation for the respective disease. (38) Officially free herd as defined in Union or national legislation for the respective disease. (39) Include animals under the programme in the herds with the referred status (left column). (40) Data only to be provided if vaccination has been carried out. (41) Region as defined in the programme of the Member State. (42) Herds or flocks or holdings as appropriate. (43) Data only to be provided in case the programme comprises measures as regards wildlife or if the data are epidemiologically relevant for the disease. (44) Region as defined in the programme of the Member State. (45) Region as defined in the programme of the Member State. (46) Indicate whether the test is serological, virological, biomarker detection etc. (47) Region as defined in the programme of the Member State. (48) For subsequent years of approved multiannual programmes only one table for the relevant year should be filled in. (49) Region as defined in the programme of the Member State. (50) Description of the test (for instance SN-test, Elisa, RBT). (51) Specification of the targeted species and the categories of targeted animals (for instance sex, age, breeding animal, slaughter animal). (52) Description of the sample (for instance blood, serum, milk). (53) Description of the objective (for instance qualification, surveillance, confirmation of suspected cases, monitoring of campaigns, seroconversion, control on deleted vaccines, testing of vaccine, control of vaccination). (54) Data not to be provided in case of rabies. (55) Herds or flocks, or holdings as appropriate. (56) Region as defined in the programme of the Member State. (57) Total number of herds existing in the region including eligible herds and non-eligible herds for the programme. (58) Check means to perform a herd level test under the programme for the respective disease with the purpose of maintaining, upgrading, etc., the health status of the herd. In this column a herd must not be counted twice even if it has been checked more than once. (59) Herds with at least one positive animal during the period independent of the number of times the herd has been checked. (60) Herds which status in the previous period was Unknown, Not free-negative, Free, Officially Free or Suspended and have at least one positive animal in this period. (61) Region as defined in the programme of the Member State. (62) Total number of animals existing in the region including eligible herds and non-eligible herds for the programme. (63) Includes animals tested individually or under bulk level scheme. (64) Include only animals tested individually, do not include animals tested by bulk level samples (for instance milk bulk tank tests). (65) Include all positive animals slaughtered and also the negative animals slaughtered under the programme. (66) Region as defined in the programme of the Member State. (67) At the end of the year. (68) Unknown: No previous checking results available. (69) Not free and last check positive: Herd checked with at least one positive result in the latest check. (70) Not free and last check negative: Herd checked with negative results in the latest check but not being Free or Officially Free. (71) Suspended as defined for the respective disease in Union or national legislation where appropriate or according national legislation. (72) Free herd as defined for the respective disease where appropriate in Union or national legislation where appropriate or according to national legislation. (73) Officially free herd as defined for the respective disease where appropriate in Union or national legislation or according to national legislation. (74) Include animals under the programme in the herds with the referred status (left column). (75) Data only to be provided if appropriate. (76) Region as defined in the programme of the Member State. (77) Herds or flocks or holdings as appropriate. (78) Only for bovine brucellosis and ovine, caprine brucellosis (B. melitensis) as defined in the programme. (79) Data only to be provided if appropriate. (80) Region as defined in the programme of the Member State. (81) For subsequent years of approved multiannual programmes only one table for the relevant year should be filled in. (82) Specify the unit to which the data in the following two columns is referring to (for instance sample, test, animal sampled, etc.). (83) In the case of the second and subsequent years of a multiannual programme that has already been approved by a Commission Decision, only Part B Section 6 (only evolution of the disease during the previous year), Section 7 and Section 8 need to be completed. (84) For different animal populations a complete separate document per population according to this Annex must be filled in for the submission of the programmes. (85) OJ L 325, 12.12.2003, p. 1. (86) OJ L 325, 12.12.2003, p. 31. (87) A concise description is given with data on the target population (species, number of flocks/herds and animals present and covered by the programme), the main measures (testing, testing and slaughter, testing and killing, qualification of flocks/herds and animals, vaccination) and the main results (incidence, prevalence, qualification of flocks/herds and animals). The information is given for distinct periods if the measures were substantially modified. The information is documented by relevant summary epidemiological tables, graphs or maps. (88) A concise description of the programme is given with the main objective(s) (monitoring, control, eradication, qualification of flocks/herds and/or regions, reducing prevalence and incidence), the main measures (testing, testing and slaughter, testing and killing, qualification of flocks/herds and animals, vaccination), the target animal population and the area(s) of implementation and the definition of a positive case. (89) Describe the authorities in charge of supervising and coordinating the departments responsible for implementing the programme and the different operators involved. Describe the responsibilities of all involved. (90) Describe the name and denomination, the administrative boundaries, and the surface of the administrative and geographical areas in which the programme is to be applied. Illustrate with maps. (91) Where appropriate Union legislation is mentioned. Otherwise the national legislation is mentioned. (92) Not applicable for poultry. (93) A short description is provided of the measures as regards positive animals (slaughter, destination of carcases, use or treatment of animal products, the destruction of all products which could transmit the disease or the treatment of such products to avoid any possible contamination, a procedure for the disinfection of infected holdings, a procedure for the restocking with healthy animals of holdings which have been depopulated by slaughter). (94) A short description of the control procedures, and in particular rules on the movement of animals liable to be affected or contaminated by a given disease, and the regular inspection of the holdings or areas is provided. (95) A description is provided of all costs for the authorities and society and the benefits for farmers and society in general. (96) The data on the evolution of zoonotic salmonellosis are provided according to the tables where appropriate. (97) For zoonotic salmonellosis indicate the serotypes covered by the control programmes (for instance Salmonella enteritidis, Salmonella typhimurium, etc.). (98) Region as defined in the programme of the Member State. (99) For example, breeding flocks (rearing, adult flocks), production flocks, laying hen flocks, breeding turkeys, broiler turkeys, breeding pigs, slaughter pigs, etc. Flocks or herds or as appropriate. (100) Total number of flocks existing in the region including eligible flocks and non-eligible flocks for the programme. (101) Check means to perform a flock level test under the programme for the presence of salmonella. In this column a flock must not be counted twice even if it has been checked more than once. (102) If a flock has been checked, in accordance with footnote (d), more than once, a positive sample must be taken into account only once. (103) Region as defined in the programme of the Member State. (104) Region as defined in the programme of the Member State. (105) Herds or flocks or holdings as appropriate. (106) Data only to be provided if vaccination has been carried out. (107) Region as defined in the programme of the Member State. (108) Herds or flocks or holdings as appropriate. (109) Region as defined in the programme of the Member State. (110) Description of the test. (111) Specification of the targeted species and the categories of targeted animals if necessary. (112) Description of the sample (for instance faeces). (113) Description of the objective (for instance surveillance, monitoring, control of vaccination). (114) Specify types of flocks if appropriate (breeders, layers, broilers). (115) For zoonotic salmonellosis indicate the serotypes covered by the control programmes (for instance Salmonella enteritidis, Salmonella typhimurium, etc.). (116) Region as defined in the programme of the Member State. (117) For example, breeding flocks (rearing, adult flocks), production flocks, laying hen flocks, breeding turkeys, broiler turkeys, breeding pigs, slaughter pigs, etc. Flocks or herds or as appropriate. (118) Total number of flocks existing in the region including eligible flocks and non-eligible flocks for the programme. (119) Check means to perform a flock level test under the programme for the presence of salmonella. In this column a flock must not be counted twice even if it has been checked more than once. (120) If a flock has been checked, in accordance with footnote (e), more than once, a positive sample must be taken into account only once. (121) Data only to be provided if appropriate. (122) Region as defined in the programme of the Member State. (123) Herds or flocks or holdings as appropriate. (124) Bovine spongiform encephalopathy (BSE) and scrapie. (125) One document per disease is used unless all measures of the programme on the target population are used for the control and eradication of different diseases. (126) OJ L 147, 31.5.2001, p. 1. (127) Rapid tests used as confirmatory tests must be included in Table 4.6.1 "Rapid tests in bovine animals". (128) Description of the programme accordance with the minimum requirements set out in Annex VII, Chapter B of Regulation (EC) No 999/2001. (129) As referred to in Section 4.6.1. (130) As referred to in Sections 4.6.2 and 4.6.3. (131) As referred to in Section 4.6.4. (132) As referred to in Section 4.6.5. (133) As referred to in Sections 4.6.6 and 4.7.2.2. (134) As referred to in Section 4.7.3.2. (135) Including maps showing target sampling sites identified as being particularly at risk for the introduction of avian influenza virus, taking into account the criteria set out in point 4 of Annex I to Commission Decision 2010/367/EU (OJ L 166, 1.7.2010, p. 22) concerning a risk-based surveillance method. (136) As described in point 3 of Annex I to Decision 2010/367/EU. (137) Holdings or herds or flocks or establishments as appropriate. (138) Refers to the location of the holding of origin. In case the Nomenclature of Territorial Units for Statistics (NUTS) cannot be used, region as defined in the programme by the Member State is requested. (139) Total number of holdings of one category of poultry in concerned NUTS (2) region. (140) Holdings or herds or flocks or establishments as appropriate. (141) Refers to the location of the holding of origin. In case NUTS (2) code cannot be used, region as defined in the programme by the Member State is requested. (142) Areas at risk (such as wetlands in particular where there are links with high density poultry populations), previous positive findings. (143) Refers to the place of collection of birds/samples. In case NUTS (2) code cannot be used, region as defined in the programme by the Member State is requested. (144) General description of the wild birds which are intended to be sampled in the framework of the active and passive surveillance. (145) Voluntary, to be included for information purposes, not eligible for co-financing. (146) Specify the laboratory test to be used. (147) Specify number of tests for H5 and for H7.